Citation Nr: 0507645	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-17 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for urinary tract 
infection, claimed as a bladder disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right thigh 
disorder and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from February 1937 to February 
1941, and from September 1943 to December 1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran also sought an 
increased evaluation for his service-connected residuals of 
laceration of the right littler finger.  However, following 
the grant of a 20 percent rating for this disability in the 
rating decision of May 2003, the veteran withdrew this claim 
from his appeal.  Consequently, this matter is no longer a 
subject for current appellate review.  


FINDINGS OF FACT

1.  No urinary tract infection or other genitourinary 
disability has been related to active service.

2.  A claim for service connection for a right thigh disorder 
was denied by an April 1999 rating decision which was not 
appealed.

3.  The evidence submitted since the April 1999 rating 
decision pertinent to the claim for service connection for a 
right thigh disorder was not previously submitted, relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.

4.  A right lower extremity muscle shrapnel wound injury with 
resulting weakness and pain is related to combat service.





CONCLUSIONS OF LAW

1.  No urinary tract infection or other genitourinary 
disability was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2004).

2.  The rating decision of April 1999, which denied a claim 
for service connection for a right thigh disorder, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2004).

3.  New and material evidence has been received since the 
rating decision of April 1999, and the claim for service 
connection for a right thigh disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2004).

4.  A right lower extremity muscle shrapnel wound injury with 
resulting weakness and pain was incurred during combat 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the claims have already 
been developed within the guidelines established by the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
record reflects that following the regional office (RO)'s 
receipt of the veteran's application to reopen the claim for 
service connection for a right thigh disorder and the claim 
for service connection for a urinary tract infection, the 
veteran was advised in December 2002 of the evidence 
necessary to substantiate his claims, the evidence that the 
veteran would be expected to obtain, and the evidence that 
would be obtained on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In addition, the February 2003 rating decision and May 2003 
statement of the case advised the veteran that service 
medical records did not reveal any relevant complaints or 
treatment, and that current evidence of a thigh scar was 
merely duplicative of evidence that was already of record.

Although the December 2002 VCAA notice letter did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to the Department of Veterans 
Affairs (VA) any evidence pertaining to his claims.  All the 
VA requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board further notes that there is no indication that 
there are any outstanding pertinent medical records or 
reports that have not been obtained or that are not otherwise 
sufficiently addressed in documents or records already 
associated with the claims file.  The record also reflects 
that the RO afforded the veteran with VA examinations and 
opinions with respect to each of the veteran's claims, and 
neither the veteran nor his representative have expressed an 
interest in providing additional opinions in response to this 
evidence.

Finally, with respect to the application to reopen the claim 
for service connection for a right thigh disorder, in view of 
the Board's decision to reopen the claim and grant service 
connection for a right lower extremity muscle shrapnel wound 
injury with resulting weakness and pain, any failure to 
notify and/or assist the veteran under the VCAA cannot be 
considered prejudicial to the veteran. 

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.



I.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for a Right Thigh 
Disorder

The record reflects that an April 1999 rating decision denied 
service connection for a right thigh disorder.  The record 
does not reflect that the veteran filed a timely notice of 
disagreement with this rating decision.  Accordingly, that 
decision became final when the veteran failed to perfect his 
appeal of that decision within the statutory time limit.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, his 
claim for service connection for a right thigh disorder may 
only be reopened if new and material evidence is received.  
In this instance, since the April 1999 rating decision denied 
the claim for service connection for a right thigh disorder 
on the basis that service medical records did not reflect 
treatment for a right leg wound in service, and that there 
was no evidence demonstrating that the claimed condition was 
incurred in military service, the Board finds that new and 
material evidence would consist of evidence of additional 
service medical records noting relevant treatment or evidence 
linking current residuals of a right thigh wound to active 
service.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

The Board also finds its determination to be consistent with 
the current version of 38 C.F.R. § 3.156, since this 
provision defines "material" as evidence of any 
unestablished fact necessary to substantiate the claim, and 
the existence of medical opinion evidence linking current 
right thigh disability to service establishes facts necessary 
to substantiate the veteran's claim.

In this regard, the evidence received since the previous 
final denial includes a private medical statement from T. 
Medical Clinic, wherein it was opined that pain associated 
with the veteran's right antero-lateral thigh was 
attributable to injuries sustained in 1945 while serving with 
the U.S. Army in New Guinea, and a December 2002 VA muscles 
examiner's opinion that the veteran had a right lower 
extremity muscle shrapnel fragment wound injury with 
resulting weakness and pain that was more likely than not 
related to his active military duty.  Consequently, as to the 
veteran's claim for service connection for a right thigh 
disorder, the Board finds that the additional evidence was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.  Therefore, the Board concludes 
that the claim for service connection for a right thigh 
disorder is reopened.


II.  Entitlement to Service Connection for Urinary Tract 
Infection and a Right Thigh Disorder.

Background

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Satisfactory lay or other evidence that any injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2004).  Service connection of 
such injury may be rebutted by clear and convincing evidence 
to the contrary.

The Board first notes that service records reflect the 
veteran's service with the U.S. Army during the period of 
September 1943 to December 1945, that he was the recipient of 
the Asiatic Pacific Theatre Campaign Ribbon, that he was the 
recipient of the Philippine Liberation Medal, and that he had 
foreign service from September 1944 to December 1945.  

Service medical records do not reflect complaints or 
treatment of any wound to the left thigh or genitourinary 
problems.  Separation examination in December 1945 indicated 
that the veteran did not have a history of malaria.  

VA joints examination in December 1998 revealed the veteran's 
report of being struck with shrapnel in approximately April 
1944 along his right thigh, which required hospitalization 
for 8 to 10 days.  He further complained that over the years, 
he had developed a mild right limp and some aching over the 
lateral aspect of the right leg with prolonged weight 
bearing.  Physical examination revealed a clean and well-
healed linear scar along the lateral aspect of the mid right 
thigh.  There was no noted atrophy of the underlying 
structures, but there was tenderness to palpation along the 
long plantar ligament, and the impression included healed 
"left" thigh wound without obvious defect.

An undated private medical statement from T. Medical Clinic 
opined that pain associated with the veteran's right antero-
lateral thigh was attributable to injuries sustained in 1945 
while serving with the U.S. Army in New Guinea.

A November 2002 private medical statement from Dr. K. notes 
the veteran's genitourinary complaints and that while Dr. K. 
knew the veteran had a concern about some toxic agents the 
veteran was apparently exposed to during the service, he 
stated that he could not relate the two, "although obviously 
anything is possible."

VA muscles examination in December 2002 revealed that the 
examiner reviewed the claims file and the veteran's claim 
that his right thigh injury occurred in either New Guinea or 
Leyte, and was before he went to Okinawa, the Philippines, or 
Japan.  Somewhere out in the field, he and other service 
members came under fire, and in the process of getting to his 
foxhole, the veteran reportedly received a shrapnel wound to 
his right anterior lateral thigh.  The shrapnel was removed 
in the field and the wound was dressed.  Since then, he had 
experienced intermittent pain and weakness in the right 
thigh, and walked with a limp.  Occasionally, the pain would 
awaken him from sleep and he would need to change position.  
The examiner found that the injury was due to a missile and 
the muscles injured were the right lateral thigh muscles.  

Physical examination revealed a ten inch scar on the right 
anterior lateral thigh.  It was tender on the proximal aspect 
of the scar to palpation.  Weakness was also noted in the 
right lower extremity.  The preliminary diagnosis was right 
lower extremity muscle shrapnel fragment wound injury with 
resulting weakness and pain limiting the veteran's ability to 
stand or walk more than 10 to 15 minutes or 2 to 3 blocks at 
a time, more likely than not related to his active military 
duty.  The examiner also noted the private medical statement 
from T. Medical Center, and the veteran's statement regarding 
his unusual circumstances at the time of discharge.  The 
examiner's final diagnosis was right lower extremity muscle 
wound from shrapnel injury with no residual shrapnel or 
foreign body noted on X-ray.  Again, the examiner opined that 
this was more likely than not related to the veteran's active 
military duty.

December 2002 VA genitourinary examination revealed that the 
veteran complained of various genitourinary complaints and 
that he had reported taking a drug while in the military 
called Quinacrine for malaria.  He further indicated that he 
had experienced urinary frequency ever since his military 
days, and that he believed that it was from the medication.  
The examiner noted that urinary problems were not documented 
in the claims file.  The diagnosis was lower urinary tract 
infection, probably related to benign prostatic hypertrophy, 
and history of Quinacrine exposure.  The examiner further 
commented that there was no documentation in the adverse drug 
reaction information that this caused lower urinary tract 
symptoms.  Thus, the examiner did not believe that urinary 
symptoms were related to medication the veteran received 
while in the service.  


Analysis

Turning first to the claim for service connection for a right 
thigh disorder, the Board initially notes that the veteran 
has a ten inch scar on his right lateral thigh that is 
associated with tenderness and the thigh itself has been 
indicated to be painful and weak.  Thus, the Board finds that 
there is clearly a current disability associated with the 
veteran's right thigh.  

In addition, the Board notes that the veteran's claim that he 
was exposed to enemy fire while in the Army in the spring of 
1944 when in either New Guinea or Leyte is not significantly 
inconsistent with available service records, which note that 
the veteran was in Leyte in May 1945.  In addition, the 
December 2002 VA muscles examiner specifically found that the 
veteran's right thigh injury was due to a missile, and there 
is no information in the record that disputes this fact or 
indicates that the veteran was injured by such a missile 
either before or after service.  In this regard, while the 
Board has examined medical findings from the veteran's first 
period of service that identify something located on the 
right thigh, since the object is not clearly marked on the 
right lateral thigh, the Board cannot conclude that this 
depicts the same scar.  There is also no evidence that 
specifically contradicts either the veteran's exposure to 
combat conditions in either New Guinea or Leyte or the 
occurrence of the injury as described by the veteran.  
Therefore, the Board will give the veteran the benefit of the 
doubt in this matter, and find that the veteran sustained his 
right thigh injury during combat conditions.  

The Board further finds that 38 U.S.C.A. § 1154(b) (West 
2002) also permits the Board to presume the incurrence of the 
right thigh shrapnel wound in connection with this incident, 
if it is consistent with the circumstances, conditions, or 
hardships of such service.  

Thus, having determined that combat service has been 
established and that the claimed disability is consistent 
with such service, the remaining matter for consideration is 
whether service connection for residuals of a right thigh 
shrapnel wound has been rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).  In this 
regard, as was noted above, the claim is also supported by 
the opinions from T. Medical Center and more importantly, the 
December 2002 VA examiner, who opined that the veteran's 
right lower extremity muscle shrapnel fragment wound injury 
with resulting weakness and pain was more likely than not 
related to his active military duty.

Accordingly, the Board finds that the evidence currently of 
record fails to rebut the presumption of service connection 
under 38 U.S.C.A. § 1154(b), and resolving every doubt in 
favor of the veteran, the Board finds that service connection 
for right lower extremity muscle shrapnel fragment wound 
injury with resulting weakness and pain is warranted pursuant 
to 38 U.S.C.A. § 1154(b).  Collete v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  

Turning next to the veteran's claim for service connection 
for a urinary tract infection, the Board first notes that the 
evidence also supports the existence of current genitourinary 
disability. 

However, while the veteran's claim for service connection for 
a right thigh disorder had the benefit of the application of 
38 U.S.C.A. § 1154(b) to find incurrence in the face of a 
lack of any treatment noted in service medical records, the 
veteran does not claim that his urinary tract infection or 
any other genitourinary disability occurred as a result of 
combat injury, and there is otherwise no evidence that this 
disorder is consistent with such service.  Instead, the 
veteran submits that his current genitourinary disability is 
the result of medication the veteran received in service for 
malaria.

In this regard, the Board must first point out that in the 
veteran's separation examination in December 1945, it is 
specifically noted that the veteran did not have a history of 
malaria.  However, even assuming that the veteran was treated 
with Quinacrine as was assumed by the December 2002 
genitourinary examiner, there is no evidence linking current 
genitourinary disability to service.

As a matter of fact, the December 2002 VA genitourinary 
examiner noted that there was no documentation in the adverse 
drug reaction information that the use of Quinacrine caused 
lower urinary tract symptoms, and that therefore, the 
examiner did not believe that urinary symptoms were related 
to medication the veteran received while in the service.

Although the veteran did produce a statement from Dr. K. in 
support of his claim, Dr. K. noted the veteran's concern 
about some toxic agents he was exposed to during the service, 
but could not relate the exposure to his genitourinary 
problems.  While Dr. K. further stated that "although 
obviously anything is possible," such an equivocal medical 
opinion does not have any probative value.  Medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

Finally, the Board would point out that the veteran's 
statements that seek to link current relevant symptoms or 
diagnoses to service are also of minimal weight as it has 
been held that the opinions of laypersons as to issues of 
medical causation are of little or no probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, based on the lack of evidence of treatment for 
genitourinary complaints until many years after service, and 
the December 2002 VA genitourinary examiner's opinion against 
a relationship between the veteran's urinary tract infection 
and the use of medication to treat malaria during service, 
the Board finds that a preponderance of the evidence is 
against the veteran's claim for service connection for a 
urinary tract infection, claimed as a bladder disorder.


ORDER

The claim for service connection for a urinary tract 
infection, claimed as a bladder disorder, is denied.

The claim for service connection for a right lower extremity 
muscle shrapnel fragment wound injury with resulting weakness 
and pain, is granted.  


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


